AMENDMENT TO BY-LAWS OF eUNITsTM 2 YEAR U.S. EQUITY MARKET PARTICIPATION TRUST: UPSIDE TO CAP / BUFFERED DOWNSIDE January 19, 2011 Pursuant to ARTICLE V, Section 3 of the BY-LAWS of eUNITsTM 2 Year U.S. Equity Market Participation Trust:Upside to Cap / Buffered Downside (the “Trust”), upon the written consent of a majority of the Trustees of the Trust, the BY-LAWS of the Trust are amended to reflect the change of name of the Trust to eUnitsTM 2 Year U.S. Market Participation Trust:Upside to Cap / Buffered Downside. *****
